F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                                  JAN 5 2000
                                    TENTH CIRCUIT
                                                                           PATRICK FISHER
                                                                                    Clerk

 UNITED STATES OF AMERICA,

           Plaintiff-Appellee,
 v.                                                          No. 98-4131
 RAFAEL SANCHEZ-ALVARADO,                               (D.C. No. 97-CR-408-W)
                                                               (D. Utah)
           Defendant-Appellant.




                                 ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, BALDOCK, and BRORBY, Circuit Judges. **


       Defendant Raphael Sanchez-Alvarado appeals his conviction, raising the

sole issue that he received ineffective assistance of trial counsel. Because

ineffective assistance of counsel claims, absent exceptional circumstances, should

be raised in a petition pursuant to 28 U.S.C. § 2255,      see United States v.



       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and appellate record, the panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2)(c); 10th Cir. R.
34.1(G). This case is therefore ordered submitted without oral argument.
Galloway , 56 F.3d 1239, 1240 (10th Cir. 1995), we dismiss the appeal without

prejudice to his right to raise the issue again in a collateral proceeding.

       On direct appeal, Defendant argues that his trial counsel was ineffective

because during trial he stipulated to evidence that was strong evidence of

Defendant’s guilt, without demonstrating that he made the stipulation for strategic

or tactical reasons or for favorable sentencing. During the prosecution’s case,

Defendant’s counsel agreed to a stipulation that the fingerprints on several of the

prosecution’s exhibits–the Print Card, the Order to Show Cause, and the Warrant

of Deportation–all belonged to Defendant. After the stipulation, the prosecution

rested its case; Defendant’s counsel did not call Defendant or any other witnesses

to testify. The jury convicted Defendant of one count of illegal re-entry of a

deported alien in violation of 8 U.S.C. § 1326.

       Claims of ineffective assistance of counsel are difficult to review on appeal

without the development of a record at the district court level.      See Galloway , 56

F.3d at 1240. This case is not one of the exceptional cases in which the record is

sufficiently developed to dispose of the claims on appeal. Accordingly, we

dismiss Defendant’s claim of ineffective assistance of trial counsel without

prejudice to his right to raise the issue again in a collateral proceeding.

              DISMISSED.
                                                   Entered for the Court,

                                                   Bobby R. Baldock
                                                   Circuit Judge


                                             -2-